Citation Nr: 9900725	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  96-35 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to non-service connected pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and an associate




ATTORNEY FOR THE BOARD

B.E. Jordan, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1962 to 
November 1965.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  

The claim for entitlement to non service-connected pension 
will be addressed in the remand portion of this decision.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he is entitled to 
service connection for a low back disability.  Specifically, 
the veteran asserts that incurred an injury to his back 
during service when he lifted a generator.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that on the issue of entitlement to 
service connection for a low back disability, the veteran has 
not met his initial burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  



FINDING OF FACT

The claim of entitlement to service connection for a low back 
disability is not plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation.  If he has not, his appeal must 
fail.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board finds that the 
veteran's claim for service connection for a low back 
disability is not well grounded, and there is no further duty 
to assist the veteran in the development of his claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991). Certain diseases, 
including arthritis, may be presumed incurred in service if 
shown to have manifested to a compensable degree within one 
year after the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  Continuity of symptomatology is 
required where the condition noted in service is not shown to 
be chronic.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  

In  Savage v. Gober, 10 Vet. App. 488 (1997), the Court of 
Veterans Appeals (Court) established the following rules with 
regard to claims addressing the issue of chronicity:  The 
chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Courts case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Therefore, notwithstanding the veterans 
showing of an inservice injury, and statements of post-
service continuity of symptomatology, medical expertise is 
required to relate his disabilities etiologically to his 
post-service symptoms. Savage, supra; Caluza v. Brown, 7 
Vet.App. 498, 506 (1995), aff'd 78 F.3rd 604 (Fed. Cir. 1996) 
(per curiam).  

Where a determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish that the claim is well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  As 
stated above, in Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990), the Court defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a) (West 1991).  The test is an objective 
one which explores the likelihood of prevailing on the claim 
under the applicable standards.  See Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  Although the claim need not be 
conclusive, it must be accompanied by evidence.  Furthermore, 
the evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. § 5107.  

In Caluza, supra,  the Court stated that in order for a claim 
to be well-grounded there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).

Service medical records disclose that on October 23, 1963 the 
veteran was seen at a service emergency facility for back 
pain.  It was noted that the veteran began experiencing such 
pain after having lifted a generator.  The physical 
examination revealed and the diagnosis was strain of the L-1 
area of the spine.  On the following day it was noted that 
the veteran developed back pain in the L-2-L-4 region of the 
spine.  Clinical findings included tenderness in the L-3 area 
of the spine.  The veteran demonstrated full range of motion 
of the back, and there were no neurological findings.  The 
veteran was prescribed medication and was restricted to his 
quarters for three days.  An October 28, 1963, entry 
discloses improvement and that the veteran walked well and 
comfortable with prescribed medication.  He was restricted 
from heaving lifting for two weeks.  X-rays of the 
lumbosacral spine conducted on October 30, 1963 revealed, in 
pertinent part, angulation to the anterior portion of the L-1 
consistent with possible compression fracture.  When examined 
for separation in August 1965, the veteran complained of back 
pain.  No clinical findings were registered with regard to a 
back disability.  

VA medical records dated in 1997 reflect that the veteran 
underwent VA compensation and pension examinations regarding 
his back disability.  During April and July 1997 
examinations, the veteran related a back history consistent 
with that noted in service.  The veteran indicated that he 
experienced chronic low back pain particularly with certain 
activity such as bending and sitting for prolonged periods of 
time.  The April 1997 physical examination revealed 
tenderness around the L2-L3 areas of the spine, slight spasm 
in the paravertebral muscles, and limitation of motion of the 
lumbar spine with pain.  X-rays of the lumbar spine 
associated with the examination revealed minimal spurring of 
the anterior/ superior margin of the L5 vertebral body which 
was felt to possibly represent early or mild degenerative 
disc disease.  There was no evidence of fracture, 
dislocation, or destructive bony lesion.  It was noted that 
lateral view was degraded slightly by motion.  The diagnosis 
was lumbar strain without clear sign of radiculopathy but 
with decreased sensation in the L4-L5 distribution.  A 
history of compression fracture was noted.  A May 1997 
computed tomography of the lumbosacral spine revealed a mild 
disc bulge at L5-S1 levels with no compromise of dural space.  
At the conclusion of the physical examination, a VA examiner 
in July 1997 entered diagnoses including degenerative joint 
disease with disc bulging at L5-S1 and positive functional 
impairment by history and examination.  

While the record shows that the veteran was treated for a 
back injury in service, and that a current back disability 
has been diagnosed, the record shows no treatment after 
service for many years and fails to include any evidence of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence), and therefore the 
third requisite element for the presentation of a well 
grounded claim has not been met. Caluza v. Brown, 7 Vet.App. 
498 (1995).  Accordingly, the claim must be denied since it 
is not well grounded.

Because the veterans claim for service connection is not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim. 38 U.S.C.A. § 
5107(a).  The Court has recently held that the obligation 
exists only in the limited circumstances where the veteran 
has referenced other known and existing evidence.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996.  

The Board is aware of the veterans statements offered in his 
behalf.  While the veteran is competent to provide evidence 
of visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  The veteran has provided no medical 
opinion linking any current disability to his inservice 
treatment.  Therefore, the Board finds that the veteran's 
claim for service connection is not well grounded.

Although the Board has considered and denied the appeal on 
grounds different from that of the RO, which denied the claim 
on the merits, the veteran has not been prejudiced by the 
Board's decision.  This is because in assuming that the claim 
was well grounded, the RO accorded the veteran greater 
consideration than the claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet.App. 384, 392-94 
(1993).  

The veteran is free at any time in the future to submit 
evidence in support of his claim.  Medical records of 
complaints and treatment for a low back disability since 
service would be helpful in establishing a well-grounded 
claim, as well as medical opinion linking any current 
findings with trauma incurred in the veterans military 
service.  Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for a low back disability is denied.  


REMAND

With regard to the claim of entitlement to non-service 
connected pension, the veterans non service-connected 
disabilities include hypertension and gastroesophageal reflux 
disease.  The record discloses that the veteran received 
Social Security Administration (SSA) Disability Benefits for 
disabilities including hypertension in October 1996.  A copy 
of the SSA decision award is of record; however, the medical 
records upon which SSA based its decision have not been 
obtained and may be pertinent in this matter.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Veterans Appeals has held that the 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining SSA records.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

A VA outpatient treatment record dated in July 1996 reflects 
diagnoses of chronic cough and degenerative joint disease or 
posttraumatic arthritis of the left foot.  In its October 
1996 decision, SSA referred to chronic coughs as an aspect of 
the veterans disability picture.  The Board notes that the 
RO has not rated the aforenoted disabilities for pension 
purposes.  

In addition, the veteran indicated in statements received by 
the RO in August 1996, January 1997, and January 1998 that he 
desired a hearing before a travel Board at the RO.  Although 
a hearing before a hearing officer was provided in May 1998, 
it does not appear that the veteran has been scheduled such a 
hearing or that he has waived his request.  Therefore, the 
Board is of the view that clarification in this regard is 
required.   

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should obtain from the Social 
Security Administration a copy of its 
decision awarding the veteran disability 
benefits and the medical records upon 
which that decision was based.  

2.  The RO should also contact the 
veteran and inquired if he desires a 
hearing before a travel Board.  If so, 
the RO should take to appropriate actions 
to schedule same after securing all 
additional evidence and associating it 
with the claims file.  If not, the 
veteran should so indicate in writing.  

3.  Thereafter, the RO should arrange for 
the veteran to undergo the following:  

a.  A VA general examination, 
as well as, VA special 
examinations in order to 
evaluate all of the veterans 
current disabilities.  In 
addition, any disability 
associated with chronic coughs 
and degenerative joint disease 
of the left foot should be 
evaluated.  The claims folder 
must be made available to and 
be reviewed by the examiners 
prior to the examinations.  All 
indicated tests and studies are 
to be performed, to include all 
radiographic studies.  All 
clinical findings should be 
reported in detail.  The 
examiners should provide an 
opinion concerning the impact 
of the veterans disabilities 
on his employability.  

b.  A VA examination by board 
certified specialist, if 
available, to determine the 
level of severity of the any 
gastroesophageal reflux disease 
and hypertension present.  The 
examiner should provide an 
opinion concerning the impact 
of the veterans disabilities 
on his employability.  

4.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examinations and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other adjudicatory action 
to assign disability ratings to all of 
the disabilities identified on current or 
former examinations, including any not 
evaluated since the last formal 
adjudication by the RO.  If any change in 
the evaluations assigned for the 
appellants disabilities is found to be 
warranted by the evidence, or if the 
appellant is found to have any ratable 
disability not previously evaluated, a 
new rating decision should be prepared to 
ensure that each of his chronic 
disabilities has been assigned a rating.  
Roberts v. Derwinski, 2 Vet. App. 387 
(1992).  

5.  If the benefit sought on appeal is 
not granted to the veterans satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the RO should issue a 
Supplemental Statement of the Case on all 
issues in appellate status and provide 
the veteran and his representative with 
an appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998)

- 2 -
